Greenblott, J.
Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board, filed January 22, 1968, which held him ineligible for unemployment insurance benefits on the ground that he voluntarily left his employment without good cause (Labor Law, § 593, subd. 1, par. [a]). The board found that appellant left his employment April 21, 1967 because of his dissatisfaction with his salary. The resolution of the conflict as to the cause of appellant’s separation from employment and whether such separation was for good cause are factual determinations within the sole province of the board if supported by substantial evidence (Matter of Kansky [Catherwood], 27 A D 2d 887). Dissatisfaction with the wage paid does not constitute good cause (Matter of Sellers [Catherwood], 13 A D 2d 204). Here appellant’s arguments proceed entirely on factual grounds. The board, in the exercise of its fact-finding power and on the basis of substantial evidence, has found against appellant, with the result that we may not overturn the board’s conclusion (Matter of Haynes [Catherwood], 30 A D 2d 722). Decision affirmed, without costs. Herlihy, J. F., Reynolds, Aulisi, Cooke and Greenblott, JJ., concur in memorandum by Greenblott, J.